OPINION — AG — QUESTION(1): "IS THE NEW LANGUAGE OF SENATE BILL NO. 280 RELATING TO INCREASES  OR DECREASES IN THE BASE SALARY OF POLICE OFFICERS AND SETTING A MINIMUM PENSION MANDATORY OR DISCRETIONARY?" — THE SETTING OF A MINIMUM PENSION IS MANDATORY. QUESTION(2): "IN SAID LANGUAGE, DOES THE TERM `BASE SALARY' OF REGULAR REGULAR POLICE INCLUDE COMPENSATION FOR LONGEVITY, OVERTIME, EDUCATIONAL ALLOWANCE, MERIT RAISES, UNIFORM ALLOWANCE, AUTOMOBILE ALLOWANCE, PER DIEM, ETC.?" — NEGATIVE, QUESTION(3): "DOES SAID LANGUAGE SETTING A MINIMUM PENSION APPLY ONLY TO SERVICE PENSIONS UNDER SENATE BILL NO. 280 OR DOES IT ALSO APPLY TO DISABILITY PENSIONS OF 11 Ohio St. 19671 541 [11-541](L) OR TO ANY OTHER TYPE OF PENSIONS?" — APPLIES ONLY TO SERVICE PENSIONS UNDER SENATE BILL NO. 280, QUESTION(4): "IS A WIDOW'S PENSION WHICH DERIVES FROM A SERVICE PENSION ALSO A SERVICE PENSION AND THEREFORE SUBJECT TO NEW LANGUAGE OF SENATE BILL NO. 280?" — AFFIRMATIVE (DALE F. CROWDER)